Sutton, J.
The McKenzie Motor Company brought suit against Herbert Davis upon a note. The defendant filed an answer in which he set up various matters as defenses to the suit. On the trial he introduced no evidence in support thereof, save the testimony of himself that he was entitled to certain credits on the note. The plaintiff introduced evi*152dence tending to show that the defendant was not entitled to any credits on the note. The verdict was for the plaintiff. The court overruled the defendant’s motion for new trial, and he excepted. Held:
Decided December 8, 1932.
J. J. Bull & Son, for plaintiff in error.
Felton <&' Felton, A. G. Felton III, contra.
1. A ground of a motion for new trial is not in proper form for consideration unless it is complete within itself. Franklin v. State, 28 Ga. App. 460 (112 S. E. 170); Odum v. Rutledge, 16 Ga. App. 350 (85 S. E. 361). A ground of a motion for new trial is not complete if, to be intelligible, it is necessary to refet to other parts of the record, to the brief of the evidence, or to other grounds of the motion. Sheppard v. State, 28 Ga. App. 735 (2) (113 S. E. 54); Watkins Co. v. Mims, 35 Ga. App. 170 (3) (132 S. E. 241); Copeland v. Ruff, 20 Ga. App. 217 (2) (92 S. E. 955); Dixon v. State, 28 Ga. App. 756 (113 S. E. 24). A ground of a motion for new trial based on the admission of evidence presents nothing for adjudication where such evidence is not set forth in the ground either literally or in substance, nor attached to the motion as an exhibit. Shaw v. Jones, 133 Ga. 446 (9) (66 S. E. 240); Patterson v. Farish, 34 Ga. App. 785 (131 S. E. 186). In a ground of a motion for new trial complaining of the illegal admission of evidence it must appear that the evidence was material and prejudicial to the movant, and how it was hurtful to him. Hunter v. State, 148 Ga. 566 (2) (97 S. E. 523); Allen v. State, 29 Ga. App. 213 (114 S. E. 583); Mayor &c. of Gainesville v. White, 27 Ga. App. 16 (107 S. E. 571). Applying these principles to the grounds of the amendment to the motion for a new trial in this case, these grounds do not present questions which can be passed upon by this court.
2. Where the evidence is conflicting, but that introduced by the plaintiff tends to support the verdict returned in its favor, the verdict was authorized and the court did not err in overruling the motion for new trial.

Judgment affirmed.


Jenkins, P-. J., and Stephens, J., concur.